Citation Nr: 1206837	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  08-23 146A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the right knee, to include as secondary to service-connected Osgood-Schlatter's disease of the left knee.  

2.  Entitlement to service connection for degenerative joint disease of the left knee, to include as secondary to service-connected Osgood-Schlatter's disease of the left knee.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to February 1946.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a decision rendered by the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).  

In May 2010, the Veteran testified at a hearing at the RO before the undersigned.  A transcript of the proceeding is of record.  

These matters were previously before the Board in July 2010 at which time the issues were remanded for additional development.  In February 2011, the Board issued a decision in which it denied an increased rating for service-connected hearing loss, and denied entitlement to service connection for either a right or left knee disability, to include as secondary to service-connected Osgood-Schlatter's disease of the left knee.  

The Veteran appealed the decision denying service connection for degenerative joint disease of both knees to the United States Court of Appeals for Veterans Claims ("Court").  The Veteran did not appeal that part of the decision denying an increased rating for service-connected bilateral hearing loss.  

In August 2011, the parties to the appeal filed a Joint Motion to Vacate and Remand In Part ("JMR").  That same month, the Court granted the motion and remanded the issues listed on the title page above for action consistent with the terms of the JMR.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While the Board regrets remanding this matter, as noted by the parties to the JMR, VA's duty to assist requires that the Veteran be afforded an adequate VA examination.  Here, the Veteran was afforded a VA examination in November 2010.  Therein, the examiner provided an opinion indicating that it was not as least as likely than not that the Veteran's current left and right knee disabilities were caused by or aggravated by service-connected Osgood-Schlatter's disease affecting the left knee.  In providing a rationale for the opinion, the examiner noted only that there was no current x-ray or physical examination evidence of Osgood-Schlatter's disease.  

In the JMR, the parties to the appeal noted that the rationale provided was inadequate.  In this respect, while it appears that the examiner did not link Osgood-Schlatter's to the current bilateral knee disability because of the absence of current evidence of Osgood-Schlatter's disease, the Board is not permitted to supplement the examiner's opinion with independent medical judgment.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Hence, a supplemental opinion is required.  

The November 2010 VA examiner also provided an opinion that the current knee disabilities were not likely incurred in or aggravated by the Veteran's active duty service indicating that "[X]-rays show some arthritis in both knees which is to be expected in someone who was born in 1924."  The parties, in their JMR, also found this opinion inadequate as the examiner did not state whether the arthritis was, in fact, more likely than not age-related.  As such, remand is required for clarification of this opinion as well.  

The Court has held that "a medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Court has also indicated that in evaluating the medical opinion evidence, (1) the testimony is based upon sufficient facts or data; (2) the testimony is the product of reliable principles and methods; and (3) the expert witness has applied the principles and methods reliably to the facts of the case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295   (2008).

As such, on remand, the VA examiner must provide additional rationale and analysis before the Board may rely upon it in adjudicating the Veteran's claims on appeal.  

Finally, the Board notes that since the November 2010 examination opinion was rendered, the Veteran has submitted a January 2012 statement from a private chiropractor.  In the statement, the Veteran reported a history of serving as a gunner in the Marine Corps and that much of his job was spent on his knees when serving aboard a B-25 aircraft.  The Veteran reported that he was initially "hurt in an incident on a carrier."  The examiner stated that he had ongoing problems with falling due to the injuries and the instability that has been caused from the accident.  The chiropractor concludes that it is at least as likely as not the currently diagnosed bilateral knee disability were either caused or aggravated by the service-connected Osgood-Schlatter's disease of the left knee.  

While the Board is remanding these matters for other reasons, the Board finds that the AOJ should seek also seek clarification of this private opinion.  In short, this opinion also contains little to no rationale or evidentiary support.  The private chiropractor does not, for example, describe any current residuals of Osgood-Schlatter's disease, nor does he indicate the medical principles involved to support an opinion that there is a relationship between Osgood-Schlatter's disease and degenerative joint disease of the bilateral knees.  

As such, on remand, the Agency of Original Jurisdiction (AOJ) should provide copies of relevant records to the private chiropractor and try to obtain a supplemental opinion as to the etiology of the bilateral knee disability, to include its relationship to the service-connected left knee Osgood-Schlatter's disability.  In this respect, in Savage v. Shinseki, the Court noted that in limited circumstances where missing information or evidence bears on the probative value of the medical report, then additional clarification should be sought.  Savage v. Shinseki, 24 Vet. App. 259, 270 (2011).  The Veteran is urged to cooperate and assist the AOJ in obtaining this supplemental opinion.  

Finally, while the Board is remanding these matters for a supplemental VA examination opinion, the VA examiner should review and comment upon the private chiropractor opinion.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The AOJ shall contact the Veteran and seek authorization and consent to contact private chiropractor Dr. K. W.  Thereafter, after providing Dr. K. W. with any relevant records from the Veteran's claims folder, the AOJ shall ask Dr. K. W. to provide a complete rationale for the opinion provided in January 2010.  

2.  Thereafter, the AOJ shall return the Veteran's claims folder to the VA examiner who conducted the November 2010 VA examination or if she is unavailable, schedule the Veteran for a new VA orthopedic examination.  Following a review of the Veteran's claims folder, to specifically include review of the January 2012 private medical opinion and any supplemental opinion, and if necessary, after conducting a physical examination and performing any necessary tests, the examiner should offer an opinion as to the following:

a)  What is the Veteran's current diagnosed (1) left and (2) right knee disability? 

b)  Does the Veteran have any current residuals of Osgood-Schlatter's disease of the left knee?  

c)  After considering the evidence of record to specifically include the Veteran's lay descriptions of events that occurred while in combat, is it at least as likely as not (i.e. a 50 percent probability or better) that any currently diagnosed (1) left and (2) right knee disability is due to the Veteran's active duty service?  

d)  Is it at least as likely as not (i.e. a 50 percent probability or better) that any currently diagnosed (1) left and (2) right knee disability were either (a) caused by or (b) aggravated, beyond the natural progression of the disorder, by service-connected Osgood-Schlatter's disease of the left knee.  

The examiner should provide a complete rationale for the opinions expressed.  The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  

3.  After the development requested has been completed, the AOJ must review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.  

4.  After completing the requested actions and any additional notification and/or development action deemed warranted, the AOJ must readjudicate the claims.  If the benefit sought on appeal remains denied, the AOJ must furnish to the Veteran a supplemental statement of the case (SSOC) (to specifically include consideration of the evidence received in January 2012 and any additional evidence received since the most recent SSOC) and afford him an opportunity to respond.  Thereafter, the appeal must be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



